Citation Nr: 1426306	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Regional Office (RO) in Wichita, Kansas.  The RO, in pertinent part, denied reopening the claim for service connection for a cervical spine disability.  

This case was previously before the Board in June 2010, when the cervical spine disability issue was reopened (with the Board finding new and material evidence had been submitted) and the issue on appeal was remanded for additional development.  In July 2013, the matter was again remanded for additional development.  The claim has been returned to the Board and is ready for appellate disposition.


FINDINGS OF FACT

Affording the Veteran all reasonable doubt, the Veteran's cervical spine disability, notably cervical degenerative disc disease (DDD), is the result of active service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a cervical spine disability, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for a cervical spine disability which he contends is the result of injury during his active military service (motor vehicle accident in 1992 and a 90 pound hatch falling on his head in 1995).  

At the outset, the Board finds that a cervical spine disability did not pre-exist the Veteran's military service.  38 C.F.R. § 3.306.  While the 1980 enlistment examination noted a whiplash injury in 1978, there was no corresponding cervical spine disability found on physical examination.  The Veteran was found qualified for enlistment.  Moreover, the October 2013 VA examiner, after review of the records, found no chronic cervical spine disability that existed prior to service.  Hence, the Board shall proceed in deciding the claim on a direct causation basis.

The Veteran's service treatment records contain complaints of and treatment for neck pain.  He was involved in a motor vehicle accident in September 1992. The Veteran complained of neck discomfort in 1996.   X-rays dated in September 1996 revealed minimal DDD at the lower cervical spine levels.  He had increased neck pain in October 1996.  He underwent cervical traction in December 1996.  A July 1999 magnetic resonance imaging (MRI) showed minimal disc displacement at the mid cervical region C3-5.  VA examination dated in December 1999, prior to his discharge, contained complaints of neck pain and stiffness.  The provider noted the in-service motor vehicle accident and hatch incident.  The Veteran was discharged from service in April 2000.  

Post-service, the Veteran has been variously diagnosed with DDD (confirmed by multiple radiographic reports including in 2011), spondylosis, symptoms of facet joint syndrome and cervicalgia, foraminal stenosis, subluxation, somatic dysfunction, and radiculopathy.   In various statements to VA and medical providers, the Veteran has indicated that he has suffered from ongoing neck problems since service.  The Veteran is competent to report that he injured his neck in service and that neck problems have existed from service to the present.  See 
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).    The Board finds the Veteran's continuity of symptomatology with respect to his cervical spine/neck following service to be credible.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board is cognizant that July 2010 and October 2013 VA examiners found that the Veteran's current cervical spine disabilities were not related to military service.  However, the Board finds the rationale flawed in both opinions.  The examiners each cite to the lack of continued complaints of neck pain as demonstration that the Veteran's neck condition was acute and transitory.  Neither report sufficiently acknowledged that the Veteran complained of neck pain beginning in 1992, again in 1996 when x-rays showed DDD, again when he first sought compensation for VA benefits in 1999, again when he filed his claim to reopen in 2006, and up until the most recent private medical records showing continued treatment for cervical spine DDD. 

Regardless of the examiner's opinions, the Board finds it significant that the same disc degeneration that was first shown during the Veteran's military service is still currently present.  Based on the evidence of record, and affording the Veteran all reasonable doubt, service connection for a cervical spine disability is warranted.  
There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.303.

ORDER

Service connection for a cervical spine disability is granted.


____________________________________________
ROBERT. E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


